Citation Nr: 1737200	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1987 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran presented sworn testimony during a video conference hearing in West Palm Beach, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran originally filed a claim of entitlement to service connection for MDD.  Although not expressly claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; she filed a claim for the affliction her mental condition, whatever it is, causes her.).  The issue has been recharacterized above.

The Veteran's DM and right knee service connection claims were previously denied in a November 2005 rating decision.  She did not appeal this denial.  Since the November 2005 denial, she has provided personal testimony of her diagnosis of gestational diabetes in service and lay statements from fellow service members who recall her right knee or leg injury.  This new and material evidence is sufficient to reopen the DM and right knee claims and the Board may proceed to consider the service connection on their merits.

The issues of service connection for DM, the right knee, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that she wished to withdraw her appeal for TDIU.

2.  In a rating decision dated in November 2005, the RO denied service connection for DM on the basis that there was no evidence of DM in service or within one year of discharge; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

3.  Evidence submitted subsequent to the November 2005 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for DM.

4.  In a rating decision dated in November 2005, the RO denied service connection for a right knee condition on the basis that there was no evidence of an in-service right knee injury; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

5.  Evidence submitted subsequent to the November 2005 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The November 2005 rating decision denying service connection for DM is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for DM has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The November 2005 rating decision denying service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected her appeal of the August 2013 denial of TDIU.  At her April 2017 Board hearing, the Veteran indicated on the record that she wished to withdraw this appeal.  Her withdrawal made on the record at the hearing was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(1),(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to TDIU, and it is dismissed.


ORDER

The appeal of entitlement to TDIU is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for DM has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disability has been received, the application to reopen is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

With regard to the remanded service connection claims, the Veteran's complete service treatment records were not available for review.  However, it does not appear that the AOJ attempted to obtain other potentially relevant records, including her personnel records and relevant in-service hospital records.  Significantly, the Veteran gave birth at a hospital in Germany in September 1992 and reported possible treatment at the hospital at Holloman Air Force Base (AFB) for her right knee in 1989.  The claims must be remanded to attempt to obtain these potentially relevant records.

Further, the Veteran has not been afforded a VA examination or opinion for any of her service connection claims, despite medical evidence of current DM and depression and her assertions of right knee symptoms, lay evidence of in-service gestational diabetes, a right knee or leg injury, and feelings of depression, and her argument that her current disabilities are related to service.  The claims must also be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center and any other appropriate agency to obtain the Veteran's (1) personnel records, (2) service treatment records relating to her 1989 right knee injury hospitalization at Holloman AFB, and (3) service treatment records relating to her 1992 hospitalization for childbirth in Germany.  

Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and her representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and her representative must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any outstanding VA treatment records from the Miami VAMC and associated outpatient clinics and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

3.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of her claimed DM, right knee disability, and psychiatric disability.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the DM claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current DM had its onset in active service or was otherwise etiologically related to active service.  The examiner should specifically comment on the Veteran's diagnosis of gestational diabetes in service.  The examiner should presume this diagnosis to be credible if no additional service treatment records are obtained.

With regard to the right knee claim, the examiner should identify all current right knee diagnoses, including any that may have resolved during the appeals period (May 2012 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service, including her reported jump from a truck.  The examiner should specifically address the lay statements indicating that the Veteran was treated for a right leg injury in service and had to use crutches.

With regard to the psychiatric claim, the examiner should identify all current psychiatric diagnoses, including any that may have resolved during the appeals period (May 2012 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated (made worse) by her DM.  The examiner should specifically address the lay statements indicating that the Veteran experienced symptoms of depression in service and the April 2017 VA physician note indicating that her DM led to worsening depression.

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular questions.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


